MEMORANDUM OF DECISION.
The Defendant appeals his conviction of robbery under 17-A M.R.S.A. § 651 and assault under 17-A M.R.S.A. § 207. We affirm the judgment of the Superior Court (Penobscot County, Silsby J). The presiding justice did not abuse his discretion in reserving his ruling on the Defendant’s Motion in Limine until the Defendant testified at trial. See State v. Chapman, 496 A.2d 297, 302 (Me.1985); State v. Dodge, 397 A.2d 588, 592-93 (Me.1979). We also find no abuse of discretion in the presiding justice’s decision to admit, as relevant evidence, the testimony of James Baker. See State v. Crocker, 435 A.2d 58, 73 (Me.1981). Finally, the State adduced sufficient evidence at trial to enable a jury to rationally conclude beyond a reasonable doubt that the Defendant was guilty of the crimes charged, State v. Barry, 495 A.2d 825, 826 (Me.1985).
The entry is:
JUDGMENT AFFIRMED.
All concurring.